DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 allowed as a result of Amendment and Affidavit 1.132 filed on October 14, 2021.
3.	The closest relevant art is Jessberger et al (2011/0308214 A1) wherein Jessberger et al teach an arch gasket (8 in Figs. 3 & 4) for a filtration system comprising a main body (18); a first node (18a in Fig. 4 on the left) and a second node (18a in Fig. 4 on the right) extending from said main body (18) thereby forming a convex arch (19); and a first leg extension (14) and a second leg extension (unlabeled leg on the right) extending from said main body (18) thereby forming a cavity (space between leg (14) on the left and unlabeled leg on the right in Figs. 3 & 4).  Jessberger et al teach a filtration system (13 in Fig. 2) comprising a door or cover (4), a plenum (12) and an arch gasket (8 in Figs. 3 & 4) for a filtration system comprising a main body (18); a first node (18a in Fig. 4 on the left) and a second node (18a in Fig. 4 on the right) extending from said main body (18) thereby forming a concave arch (19); and a first leg extension (14) and a second leg extension (unlabeled leg on the right) extending from said main body (18) thereby forming a cavity (space between leg (14) on the left and unlabeled leg on the right in Figs. 3 & 4).  
4.	Claims 1-18 of this instant patent application differ from the disclosure of Jessberger et al in that an arch gasket for a dust collection system comprising a main 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        October 31, 2021